DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 69-88 are rejected under 35 U.S.C. 101credible asserted utility or a well-established utility.
The claimed invention is inoperative and lacks credible utility because it contradicts the laws of thermodynamics. There are numerous examples in the art of the attempts to produce more output energy than input energy. These attempts receive the name of “perpetual motion machines”. The claimed invention is a similar attempt to claim a device, which can be considered only as a “perpetual motion machine”, because the asserted utility of the claimed invention is an attempt to produce energy more than it uses.
The standard for determining whether the specification meets the enablement requirement requires that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims:
The claims are directed to an endless loop machine which uses the principles of buoyancy force and gravitational force to rotate a transmission belt indefinitely to produce infinite output energy. Such a machine would be in contradiction with the first law of thermodynamics and therefore cannot operate as claimed.
The nature of the invention:

•    “With the rotation, the gravitational potential energy and the buoyant potential energy inter-convert from one another persistently; the gravity force and the buoyant force repeatedly function in a cycle; and the extraction of gravitational field energy is in a cycle. In addition, the cycle of the extraction of gravitational field energy is indefinite; the gravity force and the buoyant force function indefinitely” (paragraph [0039]). 
•    “Gravitational field energy, when partially taken, it is thoroughly replenished through kinetic energy; gravitational field energy is able to constantly regenerate, and this process is able to repeat infinitely. From the magnanimity of the space in the universe, the transformation of gravitational field energy is infinite; the gravitational field energy will not decrease when it is extracted; therefore, the process of the limitless extraction of gravitational field energy corresponds with the conservation of energy” (paragraph [0040]).
 •    “Protected in the method requested in this claim, the device that obtains energy will be an inexhaustible energy source. This type of future-leading clean energy is free and unlimited” (paragraph [0042]).
In these passages, an infinite and endless cycle is implied. However, not all forces acting on the objects are considered. Therefore, the first law of thermodynamics is contradicted.
The level of one of ordinary skill:

The level of predictability in the art and the amount of direction provided by the inventor:
The inventor suggests that an upper object falls due to gravity, while a lower object rises due to buoyancy. However, somehow the two objects are subjected to gravity force without buoyancy force in the falling step and then subjected to buoyancy force without gravity force in the rising step. It is not possible for the objects to "select" which force is applied to it. These two steps are then repeated in a cycle to produce unlimited power, even without an internal source applied to the two objects while they alternative the forces of gravity and buoyancy. The inventor is not considering other 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
Therefore, the alleged result of the present invention cannot be achieved through experimentation as contradicting the first law of thermodynamics (i.e. perpetual motion machines) is universally recognized by the scientific community, and constitutes a sufficient proof of the unworkability of the apparatus disclosed in the present application.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Claims 69-88 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claims 49-68 have been considered but are moot because the claims have been cancelled.

Applicant's arguments filed 4/25/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument of “Those skilled in the art can understand and agree that the device that uses the energy of the gravitational field is not a perpetual motion machine. Therefore, the examiner's assertion that this application is a perpetual motion machine based solely on prima facie evidence is not true”. The Examiner is not asserting that the application is a perpetual motion machine purely based on the use of a gravitational field. The Examiner’s assertion is based on the Applicant’s claim that a system can be placed in a container of fluid to indefinitely generate power without an external source. There are no external sources by simply placing a system into a container of fluid. The Applicant points to the use of tidal waves, however, tidal waves are not present in the Applicant’s application as the system is merely placed in a container. 
The Applicant also claims that the carrier element 403 completely removes the buoyancy forces on the container units in order for the container units to move downard. However, this is not the case. Since, the system is placed in a container of fluid, buoyancy forces are applied to the container units in multiple directions, not just from below the container units. It is not possible to completely remove the buoyancy forces 
Furthermore, the buoyancy forces and gravitational forces are not strong enough to rotate the system indefinitely. The system contains the weights of the containers, the friction of the belt, pulleys, and shaft as well as a generator that would be attached to the shaft. The buoyancy forces and gravitational forces will not be able to overcome the weight and friction of the machine to rotate it indefinitely. 

Conclusion




















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832